     Case 2:19-cr-00173-JTM-MBN Document 30 Filed 09/21/20 Page 1 of 2




MINUTE ENTRY
MILAZZO, J.
September 21, 2020


                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                       CRIMINAL ACTION


VERSUS                                         NO: 19-173


RODNEY STRAIN                                  SECTION “H”


                             MINUTE ENTRY

      On September 21, 2020, the Court held a telephone status conference.
Billy Gibbens participated on behalf of Defendant; Liz Privitera and Jordan
Ginsberg participated on behalf of the Government.
      IT IS ORDERED that the trial is SET for April 19, 2021 and a Pre-
Trial Conference is SET for April 1, 2021 at 4:00p.m.
      In continuing trial, the Court makes the following findings: The Court
finds that the ends of justice served by granting the continuance outweigh the
best interest of the public and the defendant in a speedy trial. The ends of
justice will be served by allowing the defendant’s counsel sufficient time to
review the discovery provided by the government and prepare Mr. Strain’s
defense and in consideration of the outbreak of COVID-19 and the difficulties
associated therewith. Accordingly, the Court finds the period of this
continuance is excludable time under the Speedy Trial Act, Title 18, United
States Code, Section 3161 et seq.
Case 2:19-cr-00173-JTM-MBN Document 30 Filed 09/21/20 Page 2 of 2




                                               _______

(JS-10:15)
